UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8519



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

AMIR JAMES ATTAR,

                                             Defendant - Appellant.



                             No. 96-6097



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

AMIR JAMES ATTAR,

                                             Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Chief
District Judge; W. Earl Britt, District Judge. (CR-92-88, CA-95-
548-5)
Submitted:   December 19, 1996        Decided:   December 30, 1996

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Amir James Attar, Appellant Pro Se. Charles Edwin Hamilton, III,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In Appeal No. 95-8519, Appellant appeals from the district

court's orders denying his motion for release on bail and denying

his motion for reconsideration. Appeal No. 96-6097 is Appellant's

appeal from the district court's order denying his motion filed

under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effec-
tive Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the records in these appeals and the dis-

trict court's opinions and find no abuse of discretion and no
reversible error. Accordingly, we deny Appellant's motion for

release pending appeal and affirm on the reasoning of the district

court. United States v. Attar, Nos. CR-92-88; CA-95-548-5 (E.D.N.C.

Oct. 13, 1995; Oct. 27, 1995; & Nov. 9, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3